The defendant appealed and regularly made out a statement of the case for this Court, to which the plaintiff did not agree, and the Judge, being notified of the disagreement, appointed a day to settle the case, and notified the parties; but before he settled the case his term of office expired, and so no case was sent up. The appellant moves in this Court for a new trial. And this seems to be the only remedy. This is supported byIsler v. Haddock, at this term, ante 119, and by the cases there cited.
There is error.
PER CURIAM.                                    Venire de novo.